Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed on 01/22/2022 overcomes the previously raised 112b rejections and the amendments to the claims overcome the prior art of record, thus placing the application in condition for allowance. It is noted that a Terminal Disclaimer was filed on 09/20/2021 which overcome the previously raised Double Patenting Rejection as it was mentioned in the previous Office Action.  

Allowable Subject Matter
Claims 1-4, 6-7 and 10-20 (17 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Tibbitts (US 4,025,048), Flaherty (US 5,400,840), Meyers (US 4,098,398), Nguyen (US 2015/0096622), Foltz (US 5,433,410) and Newsom (US 5,454,960). Newsom and Nguyen teaches of closed systems for the drainage and collection of oil from a vehicle similar to applicant’s general invention. Notice that Newsom and Nguyen fails to disclose the particular structure of the “fluid collection receptacle attachment” (a valve coupled to the collection reservoir) as claimed. Meyers teaches of a container for recycling oil similar to a feature of the claimed invention. Notice that Meyers fails to disclose many of the features of the claimed system in particular the “fluid collection receptacle attachment” and the “fluid reservoir attachment” Foltz teaches of an example of a drain valve similar to a feature of the claimed invention. Notice that Foltz’s device only shows “the fluid reservoir attachment” and fails to disclose the rest of the system as claimed. Tibbitts teaches of closed system for draining and collecting oil from a drip pan reservoir to a collection reservoir via a first valve attached to the drip pan and a flexible tube attached to the collection reservoir similar to applicant’s general invention. As it was noted in the previous Office Actions, Tibbitts fails to disclose the “fluid collection receptacle attachment” as claimed. The closest prior art related to this feature is Flaherty teaching of another example of oil drain and collection system which comprises a vented valve coupled to the collection receptacle similar to applicant’s “fluid collection receptacle attachment”. Flaherty’s vented valve is capable of selectively allowing both fluid to drain to the collection receptacle while simultaneously selectively allowing air within the collection receptacle to vent out to greatly aid in the draining process which is similar to the function of the claimed “fluid collection receptacle attachment”. However, notice that Flaherty comprises a singular vent whereas the claimed invention comprises multiple vents. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure, function and method of the closed system as claimed in claims 1-4, 6-7 and 10-20 and as shown in at least Fig. 1 and 22 of the application.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753